DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 2009/0038339.
Regarding claim 1, Chen discloses a method for assembling at least a first element (12) and a second element (12) to form, once assembled, an external component for a portable device, comprising the steps of: a) making the first element (Fig 2); b) making the second element (Fig 2); c) arranging at least a first groove (122) in the first element and at least a second groove (122) in the second element; d) placing and holding the first and second element end-to-end with at least a third connecting element (11) which is inserted and locked in the first and second grooves (Fig 4).
Regarding claims 10 and 11, Chen discloses the third element is gold or platinum [0004].
Regarding claim 12, Chen discloses each groove is machined to form a recess having a trapezoidal cross section, the side walls of each groove being inclined and converging from the inside in the direction of the exterior of the groove (Fig 4 shows trapezoidal grooves).
Regarding claim 13, Chen discloses each groove is machined either on the upper side, or the lower side of said first element and said second element (Fig 4).
Regarding claim 14, Chen discloses each groove extends over the entire length of the first element and second element (Since the first and second elements are annular the grooves extend the entire length).
Regarding claim 18, An external component (10) comprising at least a first element (12) and a second element (12) assembled according to the assembly method according to claim 1 (Figure 4).
Regarding claim 19, Chen discloses an external component comprising at least: a first element (12) and a second element (12) assembled in at least one junction area (111); a first groove (122) arranged in said first element and a second groove (122) arranged in said second element, said first groove and second groove extending at least into each junction area; a third element (11), at least partially filling the first groove and second groove in each junction area of the first element and second element (Fig 4).
Regarding claim 20, Chen discloses said third element is a metallic material [0004] inlaid in said first and second grooves (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 9, 16, 17, 21-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lauper et al, US 2015/0289613.
Regarding claims 2 and 21, Chen does not explicitly disclose filling the first and second grooves by inlaying an amorphous metallic material.
Lauper discloses filling a hollow by inlaying an amorphous metallic material [0070]-[0074].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to fill the first and second grooves by inlaying an amorphous material as taught by Lauper because Lauper states “Materials of this type are very suitable because they can thus easily fill the entire volume of hollow 4.”  The amorphous property makes it easy to shape and therefore easily fills the grooves.
Regarding claim 3, Chen and Lauper disclose the third element is an at least partially amorphous material (Lauper [0066]-[0070]).
Regarding claims 4 and 22, Chen and Lauper disclose the first and second elements are made of an electrically conductive material or wherein the walls of the grooves are coated with an electrically conductive material, wherein the step of inserting and locking the third element in the first and second grooves consists in metal filling the first and second grooves via an electroforming process (Lauper [0071].
Regarding claim 5, Chen and Lauper disclose the material of the first element is different from the material of the second element (Lauper first element 2 is ceramic and second element 3 is diamond or ruby [0064] and [0065]).
Regarding claim 6, Chen and Lauper disclose the first element has a first appearance and the second element has a second appearance different from the first appearance of the first element (Lauper first element 2 is a support and second element 3 is a precious stone).
Regarding claims 8 and 16, Chen and Lauper disclose the method further comprises, after step d), a step consisting in trimming (milling) said third element until the surfaces of the first, second and third elements are seamlessly connected to one another (Lauper [0077] and Figs 7-10).
Regarding claims 9 and 23, Chen and Lauper disclose said first material and said second material are polycrystalline or single crystal ceramic materials, made from aluminium oxide, zirconium oxide, tungsten carbide, silicon nitride, silicon carbide, tungsten carbide or cermets (Lauper [0064]-[0066]).
Regarding claim 17, Chen and Lauper disclose the external component is placed on a portable timepiece device, such as a watch (Lauper, Fig 2).
Regarding claims 24 and 25, Chen and Lauper disclose said material forming the third element is chosen from the group including alloys of gold, platinum or palladium (Chen, [0004]).
Regarding claim 26, Chen and Lauper disclose each groove has a trapezoidal cross section, the side walls of each groove being inclined and converging outwards from the inside (Chen, Fig 4).
Regarding claim 27, Chen and Lauper disclose each groove extends over the entire length of the first element and second element (Chen shows the first and second elements are annular therefore the grooves extend the entire length).
Regarding claim 29, Chen and Lauper disclose he component forms a watch bezel, a bracelet link, a dial, a watch case or a clasp member (Lauper Fig 2).
Regarding claim 30, Chen and Lauper disclose the component has an annular shape (Chen, Fig 1), with each element forming an annular arc.
Regarding claim 31, Chen and Lauper disclose said component forms a watch bezel (Lauper, [0065]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Scheibelhofer, DE 19623806.
Regarding claim 7, Chen does not explicitly disclose the grooves are in communication when placed end to end.
Scheibelhofer shows a pattern (2) in communication when tiles (1) are placed end to end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to arrange the grooves to be in communication for the purpose of presenting a pattern as shown by Scheibelhofer.

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lauper, and further in view of Plankert, US 2014/0112112.
Regarding claims 15 and 28, Chen and Lauper do not explicitly disclose the depth of the grooves to be in the range of 0.05mm to 4mm.
Plankert discloses a groove depth of 0.08mm to 0.2mm [0084].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to have a groove depth of 0.08mm to 0.2mm because Plankert states this improves the adherence of decoration 13 in body 11’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833